Exhibit 10.1

AMENDMENT NO. 10 TO THE

TUFTS UNIVERSITY LICENSE AGREEMENT

 

This Amendment No. 10 to the Tufts University License Agreement (this
“Amendment”), dated as of March 21, 2017 (the “Amendment Effective Date”) is by
and between Paratek Pharmaceuticals, Inc. (“Licensee”), and Tufts University
a/k/a Trustees of Tufts College (“Tufts”).  Each of Licensee and Tufts is
sometimes referred to individually herein as a “Party” and collectively as the
“Parties.”

WHEREAS, the Parties entered into the Tufts University License Agreement,
effective as of February 1, 1997, and entered into amendments thereto: Amendment
No. 1 dated as of December 29, 1997, Amendment No. 2 dated July 31, 1998,
Amendment No. 3 dated June 3, 1999, Amendment No. 4 dated August 14, 2000,
Amendment No. 5 dated September 10, 2001, Amendment No. 6 dated December 11,
2002, Amendment No. 7 dated July 1, 2003, Amendment No. 8 dated November 20,
2012, and Amendment No. 9 dated June 24, 2014, as so amended, the “License
Agreement;” and

WHEREAS, the Parties now wish to further amend the License Agreement as set
forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties hereto, intending to be legally bound, hereby
agree as follows:

 

1.

Amendments to Agreement.

The Article VI paragraph amended in Amendment No. 9 that begins with the phrase
“Notwithstanding the foregoing,” is hereby deleted in its entirety and the
following inserted in lieu thereof:

Notwithstanding the foregoing, Tufts shall have the right at any time after
March 4, 2019 to convert the License hereunder to non-exclusive if Licensee, its
Subsidiaries or its sublicensees have not by the time of such conversion met
each of the following milestones by the applicable date:

 

Milestone

 

Due By

 

 

 

 

 

First marketing application (NDA) submitted in the United States

 

June 30, 2018

 

 

 

 

 

First marketing approval in the United States

 

February 28, 2019

 

2.

Miscellaneous

The Parties hereby confirm and agree that the License Agreement, as amended
hereby and as further provided in this Amendment, together shall constitute the
entire amended License Agreement among the Parties, remains in full force and
effect and is a binding obligation of the Parties hereto.  This Amendment may be
executed in counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

ME1 23984574v.1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
Amendment Effective Date.

 

 

 

PARATEK PHARMACEUTICALS, INC.

 

 

 

 

 

 

By:

/s/ William M. Haskel

 

 

Name:

William M. Haskel

 

 

Title:

Senior Vice President

 

 

 

 

 

 

TUFTS UNIVERSITY A/K/A

TRUSTEES OF TUFTS COLLEGE

 

 

 

 

 

 

By:

/s/ Larry R. Steranka

 

 

Name:

Larry R. Steranka

 

 

Title:

Sr. Director Tech Transfer

 

 

 

ME1 23984574v.1